918 A.2d 278 (2007)
281 Conn. 929
Jeanne RIVERS
v.
CITY OF NEW BRITAIN et al.
No. 17863.
Supreme Court of Connecticut.
Decided March 14, 2007.
Linda Clough, in support of the petition.
Irena J. Urbaniak, city attorney, New Britain, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 99 Conn.App. 492, 913 A.2d 1146 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's grant of summary judgment based upon its application of General Statutes § 7-163a?"
The Supreme Court docket number is SC 17863.